DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Response to Amendment
 This Office Action is in response to a preliminary amendment filed on 12/19/2018. As directed by the preliminary amendment, claims 20-21 were canceled, claims 1-19 and 22 were amended, and no new claims were added. Thus, claims 1-19 and 22 are pending for this application.

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "preferably" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "the evaporator mounting supports" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to dependence on a rejected base claim.

 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Secur2005 (https://www.youtube.com/watch?v=R0syXscHD94, published January 17, 2007. See attached automated transcript for text of video) in view of Korneff (US 2009/0301475).
Regarding claim 1, Secur2005 discloses a sedation device including: 

    PNG
    media_image1.png
    537
    713
    media_image1.png
    Greyscale
housing (housing shown in Annotated Image A of Secur2005, timecode 1:30) having an internal volume; the housing having a ventilator chamber (chamber within housing as shown in Annotated Image A of Secur2005, see timecode 1:30) and an associated juxtaposed evaporator chamber (chamber below the filter shown in Annotated Image A of Secur2005, see timecode 1:30) communicating with the ventilator chamber (see communication of gas from inlet to outlet [AltContent: textbox (Annotated Image A)]in transition from Annotated Image B, timecode 1:36, to Annotated Image C, timecode 1:41); 

a filter (filter shown in Annotated Image A of Secur2005, timecode 1:30. Filter is discussed during timecode 1:57-2:10) mounted between the ventilator chamber and the evaporator chamber forming a common gas-permeable dividing wall between the ventilator chamber and the evaporator chamber (permeability shown in transition between Annotated Image B, timecode 1:36, to Annotated Image C, timecode 1:41); 






    PNG
    media_image2.png
    531
    712
    media_image2.png
    Greyscale





[AltContent: textbox (Annotated Image B)]



    PNG
    media_image3.png
    536
    712
    media_image3.png
    Greyscale






[AltContent: textbox (Annotated Image C)]



[AltContent: textbox (Annotated Image D)]
    PNG
    media_image4.png
    536
    713
    media_image4.png
    Greyscale
an evaporator (porous rod shown in Annotated Image A of Secur2005, timecode 1:30. See transcript timestamps 1:27-1:42) mounted within the evaporator chamber, characterised in that the inlet port is mounted at a side of the ventilator chamber and is positioned to direct air across a surface of the filter in the ventilator chamber (see Annotated Image A for positioning and transition between Annotated Image B, timecode 1:36, to Annotated Image C, timecode 1:41), and 
there is provided an air deflector ramp (ramp portion adjacent to inlet port, see Annotated Image A) mounted within the ventilator chamber, the deflector ramp associated with and adjacent the inlet port, the deflector ramp extending across the inlet port and spaced-apart therefrom, the deflector ramp being angled relative to the inlet port and flaring outwardly away 
Secur2005 is silent regarding the specific dimensions of the housing, and therefore does not disclose the housing has an internal volume of between 30ml and 110 ml. However, Korneff teaches (Fig. 9) a vaporization device having an inlet port (port 60) and outlet port (port 58) and a housing (portion of housing of HME unit 50 having containment region 62) connected to the inlet port (60) having an internal volume of between 30mL and 110mL (between 30mL and 60mL, see paragraph [0034]).
[AltContent: textbox (Annotated Image E)]
    PNG
    media_image5.png
    537
    713
    media_image5.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal volume of the housing of Secur2005 to be between 30mL and 100mL, as taught by Korneff, for the purpose of providing a sufficient volume for housing a filter material (paragraph [0034]), while not being too large to as to be cumbersome when arranged over a patient (see positioning of the housing of Secur2005 with respect to a patient in Annotated Image E, timecode 0:36). 
[AltContent: textbox (Annotated Image F)]
    PNG
    media_image6.png
    535
    702
    media_image6.png
    Greyscale
Regarding claim 3, modified Secur2005 discloses the evaporator chamber has a concave outer wall portion forming an elongate channel within which the evaporator is mounted, the evaporator comprising an elongate porous rod (porous rod shown in Annotated Image A as well as text from timestamp 1:29-1:33), evaporator mounting supports (see mounting supports in Annotated Image F) within the evaporator chamber supporting the evaporator rod within the elongate channel spaced-apart from the concave outer wall portion and in alignment with the outlet port of the evaporator chamber (see alignment in Annotated Image A above). 

Regarding claim 4, modified Secur2005 discloses the outlet port is mounted at a side of the evaporator chamber (see Annotated Image A above) and the outlet port is positioned to draw air across a surface of the filter in the evaporator chamber (see Annotated Image A for positioning and transition between Annotated Image B, timecode 1:36, to Annotated Image C, timecode 1:41).  
 Regarding claim 5, modified Secur2005 discloses the inlet port and the outlet port are substantially parallel and located at opposite ends of the housing (see Annotated Image A).
Regarding claim 6, as best understood, modified Secur2005discloses the air deflector ramp extends a length of the ventilator chamber, but does not disclose the air deflector ramp extends for between 20% and 35% of the length of the ventilator chamber, and preferably a width of an outlet end of the air deflector ramp is between 50% and 75% of the maximum width of the ventilator chamber. However, outside a critical teaching, one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to try to extend the air deflector ramp for between 20% and 35% of the length of the ventilator chamber, and preferably a width of an outlet end of the air deflector ramp is between 50% and 75% of the maximum width of the ventilator chamber for the purpose of maintaining laminar flow of the air prior to mixing thereby improving efficiency of the pre-mixed airflow, since discovering the optimum value only involves routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, modified Secur2005 discloses the ventilator chamber flares outwardly of the air deflector ramp (see Annotated Image A and timestamps 1:09-1:31).
[AltContent: textbox (Annotated Image G)]
    PNG
    media_image7.png
    533
    709
    media_image7.png
    Greyscale
Regarding claim 8, modified Secur2005 discloses the evaporator chamber has a side wall (see sidewall in Annotated Image G below, as well as timestamps 1:09-1:15) extending outwardly from the filter with the concave outer wall portion at an outer end of the side wall.

Regarding claim 9, modified Secur2005 discloses wherein the side wall is tapered between opposite ends of the evaporator chamber, the outlet port being mounted at a wider end of the evaporator chamber (see sidewall in Annotated Image F below, as well as timestamps 1:09-1:15).
Regarding claim 10, as best understood, modified Secur2005 discloses the evaporator mounting supports are provided at opposite ends of the evaporator chamber (see Annotated Image A and Annotated Image F).
Regarding claim 11, modified Secur2005 discloses one of said evaporator mounting supports is mounted at the outlet port (see Annotated Image A above).
[AltContent: textbox (Annotated Image H)]
    PNG
    media_image8.png
    537
    706
    media_image8.png
    Greyscale
Regarding claim 12, modified Secur2005 discloses one or more filter support posts (see posts, enclosed around rod, in Annotated Image H below) are mounted within the evaporator chamber located between the mounting supports and projecting outwardly from the concave outer wall portion (see Annotated Image H). 

Regarding claim 13, modified Secur2005 discloses wherein each filter support post has a pointed edge facing towards the outlet port (see top edges of the filter support posts in Annotated Image A, which face the outlet port).
 Regarding claim 18, modified Secur2005 discloses the housing is ovoid (see shape of housing in Annotated Image E).
 Regarding claim 19, modified Secur2005 discloses the housing is elliptical (see shape of housing in Annotated Image E). 
Regarding claim 22, modified Secur2005 discloses the housing has an internal volume of about 50ml (Korneff discloses between 30mL and 60mL, see paragraph [0034]).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Secur2005 (https://www.youtube.com/watch?v=R0syXscHD94, published January 17, 2007. See attached automated transcript for text of video) in view of Korneff (US 2009/0301475), and further in view of Foote (US 2017/0319811).
 Regarding claim 2, modified Secur2005 discloses a ventilation chamber having an outer wall, but does not disclose an elongate air distribution fin is mounted within the ventilator chamber on an outer wall of the ventilator chamber in alignment with the inlet port at an inner end of the ramp and extending away from the ramp.
However, Foote teaches (Fig. 3) a ventilation chamber (chamber within lid 300) including an elongate air distribution fin (ribs 340) mounted within the ventilator chamber on an outer wall of the ventilator chamber (see mounting to outer wall in Fig. 3 and paragraph [0059]) in alignment with the inlet port (inlet 320) at an inner end of the ramp (curved portion of lid 300 connected to inlet 320) and extending away from the ramp (see Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation chamber of modified Secur2005 to include an elongate air distribution fin is mounted within the ventilator chamber on an outer wall of the ventilator chamber in alignment with the inlet port at an inner end of the ramp and extending away from the ramp, as taught by Foote, for the purpose of maximizing mixing of the vaporized particle with the air by turbulating the incoming air flow (paragraph [0062] Foote).
Regarding claim 17, modified Secur2005 discloses the air distribution fin has a pointed leading edge facing the inlet port (see edge of rib 340 facing inlet 320 in Fig. 2 of Foote).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Secur2005 (https://www.youtube.com/watch?v=R0syXscHD94, published January 17, 2007. See attached automated transcript for text of video) in view of Korneff (US 2009/0301475), and further in view of Swank (US 4,115,277).
 Regarding claim 14, modified Secur2005 discloses a filter (see Annotated Image A of Secur2005) and spacer elements (ribs protruding from outer wall of housing, see Annotated Image I of Secur2005), but does not disclose a filter retaining grille is mounted in the ventilator chamber against the surface of the filter and the least one spacer element engages the grille and urge the grille away from the outer wall against the surface of the filter.

[AltContent: textbox (Annotated Image I)]
    PNG
    media_image9.png
    536
    712
    media_image9.png
    Greyscale
However, Swank teaches (Fig. 2-3) disclose a filter retaining grille (grill 58) mounted in the chamber (chamber of housing 36) against the surface of filter (filter 58) and at least one spacer element (screen 68) engages the grille and urge the grille away from the outer wall against the surface of the filter (see Fig. 3).

 Regarding claim 15, modified Secur2005 discloses the at least one spacer element comprises a plurality of spaced-apart spacer posts (see post-shaped spacer elements in Annotated Image I of Secur2005).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Secur2005 (https://www.youtube.com/watch?v=R0syXscHD94, published January 17, 2007. See attached automated transcript for text of video) in view of Korneff (US 2009/0301475) and Swank (US 4,115,277), and further in view of Foote (US 2017/0319811).
 Regarding claim 16, modified Secur2005 discloses spacer posts, but does not disclose each of the spacer posts has a pointed leading edge facing the inlet port.
However, Foote teaches (Fig. 3) a ventilation chamber (chamber within lid 300) including a plurality of spacer posts (ribs 340) mounted within the ventilator chamber on an outer wall of the ventilator chamber (see mounting to outer wall in Fig. 3 and paragraph [0059]) in alignment with the inlet port (inlet 320) and each having a pointed leading edge facing the inlet port (see edge of rib 340 facing inlet 320 in Fig. 2 of Foote).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer posts of modified Secur2005 to include a leading edge facing the inlet port, as taught by Foote, for the purpose of maximizing .
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anthony (US 5,970,210) discloses a humidifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785